MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any
                                                              Jun 27 2017, 8:33 am
court except for the purpose of establishing
the defense of res judicata, collateral                           CLERK
                                                              Indiana Supreme Court
estoppel, or the law of the case.                                Court of Appeals
                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                          Curtis T. Hill, Jr.
Madison, Indiana                                          Attorney General of Indiana
                                                          Marjorie Newell
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         June 27, 2017
Child Relationship of:                                    Court of Appeals Case No.
                                                          40A05-1701-JT-62
C.M. (Minor Child)
                                                          Appeal from the Jennings Circuit
And                                                       Court
H.M. (Mother),                                            The Honorable Jon W. Webster,
Appellant-Respondent,                                     Judge
                                                          Trial Court Cause No.
        v.                                                40C01-1608-JT-36

The Indiana Department of
Child Services,
Appellee-Petitioner.




Riley, Judge.

Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017      Page 1 of 21
                                 STATEMENT OF THE CASE
[1]   Appellant-Respondent, H.M. (Mother), appeals the trial court’s Order

      terminating Mother’s parental rights to her minor child, C.M. (Child).


[2]   We affirm.


                                                      ISSUE
[3]   Mother raises one issue on appeal, which we restate as: Whether the trial court

      clearly erred in terminating her parental rights to the Child.


                       FACTS AND PROCEDURAL HISTORY
[4]   Mother and M.A. (Father) 1 are the biological parents of the Child, born on

      March 11, 2013. Following the Child’s birth, Mother was the sole custodian,

      and it appears that Father has had little or no involvement in the Child’s life.

      Mother and the Child lived with the Child’s maternal grandmother in North

      Vernon, Jennings County, Indiana.


[5]   On February 26, 2014, Mother took the eleven-month-old Child to the

      emergency room because “he had been screaming and inconsolable” for several

      hours. (Appellant’s App. Vol. II, p. 32). In addition, the Child also presented

      with a rash on his face, and he tugged at his penis and ear and favored one leg

      as if the other was in pain. Pain medication was administered, and when the




      1
        A DNA test completed on July 1, 2014, established that Father is the Child’s biological parent. His
      parental rights to the Child were terminated on December 7, 2016. Father does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017               Page 2 of 21
      cause of the Child’s discomfort could not be isolated, the Child was transferred

      to Peyton Manning Children’s Hospital. There, the Child was given a

      urinalysis and tested positive for amphetamine, methamphetamine, opiates, and

      barbiturates. The pain medication that had been administered at the emergency

      room explained the presence of the opiates and barbiturates, but there was no

      medical basis for the presence of amphetamine or methamphetamine in the

      Child’s system. Thus, the hospital reported to the Indiana Department of Child

      Services (DCS) that the Child suffered an amphetamine intoxication. When

      DCS questioned Mother as to how the Child might have ingested amphetamine

      or methamphetamine, “her story kept trying to change him [sic]. [DCS] never

      really got a straight answer of what happened of how [the Child] . . . came into

      contact with the drugs.” (Tr. Vol. II, pp. 34-35). Fortunately, the Child

      suffered no long-term consequences from ingesting methamphetamine.

      Nevertheless, DCS immediately removed the Child from Mother’s custody and

      placed him in the care of a maternal aunt. The Child was later moved to the

      care of his paternal aunt and her husband, where the Child presently resides.


[6]   On March 4, 2014, DCS filed a petition alleging the Child to be a Child in Need

      of Services (CHINS). 2 On March 26, 2014, the State filed criminal charges

      against Mother regarding the Child’s ingestion of methamphetamine: neglect

      of a dependent as a Class C felony and neglect of a dependent as a Class D




      2
        The CHINS petition was amended on August 20, 2014, to add allegations regarding Father, whose
      paternity was not determined until July 1, 2014.

      Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017         Page 3 of 21
      felony. On April 10, 2015, the trial court conducted a dispositional hearing.

      On April 23, 2015, the trial court issued a dispositional order, directing Mother

      to comply with a parental participation plan. In relevant part, Mother was

      ordered to enroll and participate in all services recommended by DCS and other

      service providers; obtain suitable, safe, and stable housing; secure and maintain

      a legal and stable source of income; refrain from consuming any illegal

      substances; engage in a home-based counseling program; complete a parenting

      assessment and all ensuing recommendations; complete a substance abuse

      assessment and successfully complete all recommended treatment; submit to

      random drug screens; and successfully complete a domestic violence assessment

      and all recommendations. On May 28, 2015, more than a year after the Child

      was removed from Mother’s care, the trial court adjudicated him a CHINS.


[7]   Soon after the Child’s removal, DCS began referring Mother for services—such

      as home-based case management, a life coach, and substance abuse treatment

      for Mother’s apparent methamphetamine problem. Initially, Mother complied

      with her case plan: she attended therapy, met with her family support specialist

      for parenting skills and other resources, and she regularly visited with the Child.

      However, by the fall of 2014, service providers had lost contact with Mother,

      and she was consistently testing positive for amphetamine and

      methamphetamine. Thus, Mother and her therapist agreed that an in-patient

      treatment program “would be best for her in order to detox and get a fresh

      start.” (Tr. Vol. II, p. 40). Mother was enrolled in a thirty-day program at a

      facility in Louisville, Kentucky; however, Mother left the facility within her first


      Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 4 of 21
      forty-eight hours unbeknownst to DCS and “against the doctor’s . . . wishes.”

      (Tr. Vol. II, p. 41). When DCS finally learned that Mother had discontinued

      in-patient treatment, Mother stated that she “couldn’t bear to be away from her

      [C]hild for that length of time.” (Tr. Vol. II, p. 41). Yet, Mother did not

      arrange to have visitation with the Child until several weeks after she left the

      program.


[8]   Although Mother continued to test positive for methamphetamine, she

      occasionally had negative drug screens as well. However, DCS indicated that

      there were times when Mother could not be located to submit to screens. In

      fact, at one point during the case, Mother seemingly disappeared—from DCS

      as well as her family—for approximately two and one-half months. It was later

      discovered that Mother was in a relationship involving “severe domestic

      violence” and that her boyfriend had been “somewhat holding her hostage.”

      (Tr. Vol. II, p. 42). It was also reported that during Mother’s “back and forth

      relationship” with this “[v]ery dangerous man,” he began “stalking” Mother

      and “made death threats to her and the Child.” (Tr. Vol. II, p. 48).

      Accordingly, DCS offered certain domestic violence services, but Mother “did

      not follow through.” (Tr. Vol. II, p. 48).


[9]   With respect to other aspects of her case plan, Mother worked various jobs, but

      she struggled to maintain stable employment. On multiple other occasions,

      Mother reported to DCS that she was employed, but when DCS attempted to

      verify, the employers reported that Mother was not employed or had never been

      employed with them. Also, while she kept her mother’s address as her

      Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 5 of 21
       permanent mailing address, Mother was gone for long periods of time, so DCS

       was never quite sure where she was living at any given time. At some point,

       Mother lost her driver’s license and had to rely on her mother and others for

       transportation to work and to visit with the Child. On June 4, 2015, the trial

       court changed the Child’s permanency plan of reunification to a plan for

       terminating Mother’s parental rights to allow for the Child to be adopted.


[10]   Although there were periods of inconsistency in visits, Mother generally

       maintained contact with the Child. After a conflict arose between Mother and

       the Child’s relative placement, DCS instituted supervised visitation. During

       those occasions, the visitation supervisor noted that Mother was always very

       engaged with and loving toward the Child. She tended to his physical and

       emotional needs during the visits, and their bond was evident.


[11]   By mid-2015, Mother acknowledged that she needed help with her substance

       abuse addiction. With the Child as “her primary motivator to make . . .

       progress,” Mother researched in-patient treatment facilities and was accepted

       into a program in California. (Tr. Vol. II, p. 16). On September 1, 2015,

       Mother left to attend the ninety-day residential treatment program. While

       there, Mother attended group and individual therapy and complied with regular

       drug screens per the program’s zero-tolerance drug policy. Mother also

       obtained a job working for Panera Bread, and she maintained contact with

       DCS. Mother successfully completed the program and then remained there for

       another month for additional support. When Mother returned to Indiana at the

       beginning of 2016, she resumed treatment with her therapist and “was doing

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 6 of 21
       well . . . maintaining sobriety.” (Tr. Vol. II, p. 10). She was also “very much”

       involved in her case with DCS and was able to transfer her employment to a

       Panera Bread chain in Columbus, Indiana. (Tr. Vol. II, p. 59). Due to

       Mother’s apparent progress, the trial court, upon DCS’ request, adjusted the

       permanency plan to allow for consideration of a guardianship/third party

       custody alternative.


[12]   Within a few months, Mother’s participation again decreased. DCS once again

       struggled to locate her at times and could not obtain regular drug screens.

       Mother quit her job. In May, she reported to her therapist “that she was

       struggling with substance abuse issues again,” and she provided multiple drug

       screens that tested positive for methamphetamine. (Tr. Vol. II, p. 10). Mother

       requested placement in an intensive out-patient program, but she did not follow

       through. DCS moved to withdraw its motion to modify the permanency plan

       to allow for consideration of a guardianship or third party custody alternative.

       The trial court agreed and ordered that the permanency plan would be

       termination of parental rights and adoption of the Child. In her pending

       criminal case, on April 28, 2016, Mother pled guilty to Class D felony neglect

       of a dependent in exchange for the dismissal of the Class C felony charge. On

       May 31, 2016, the trial court entered a judgment of conviction and imposed a

       suspended sentence of eighteen months.


[13]   Thereafter, Mother continued to visit with the Child, but she also continued to

       abuse methamphetamine and did not otherwise engage with her case plan. On

       August 8, 2016, DCS filed a petition to terminate Mother’s parental rights to

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 7 of 21
       the Child. Four days later, Mother was alleged to have violated her probation

       after she tested positive for amphetamine and methamphetamine and admitted

       to using marijuana, and her probation revocation hearing was scheduled to

       occur shortly after the hearing on DCS’ petition to terminate her rights.

       Despite failing drug screens through the end of August 2016, on October 6,

       2016, just two weeks prior to the termination hearing, Mother went to the DCS

       office and requested that she be tested; it was negative for controlled substances.


[14]   On October 20, 2016, the trial court conducted a hearing on DCS’ petition to

       terminate Mother’s parental rights. Mother’s therapist and life coach both

       testified regarding Mother’s failure to fully address her substance abuse and lack

       of stable housing, employment, and transportation. DCS and the Child’s

       guardian ad litem submitted evidence that the Child is thriving in his relative

       placement (his paternal aunt and her husband plan to adopt him) and that it

       would be in the Child’s best interest to terminate Mother’s parental rights. On

       December 7, 2016, the trial court issued an Order terminating Mother’s

       parental rights. The trial court concluded, in relevant part, that there is a

       reasonable probability that the conditions which necessitated the Child’s

       removal and continued placement outside the home will not be remedied by

       Mother, that the continuation of the parent-child relationship poses a threat to

       the Child’s well-being, and that termination of Mother’s parental rights is in the

       Child’s best interests.


[15]   Mother now appeals. Additional facts will be provided as necessary.



       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 8 of 21
                               DISCUSSION AND DECISION
                                             I.       Standard of Review

[16]   Mother challenges the trial court’s termination of her parental rights. It is long

       established that “[a] parent’s interest in the care, custody, and control of his or

       her children is ‘perhaps the oldest of the fundamental liberty interests.’” In re

       G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009) (quoting Troxel v. Granville, 530 U.S.
57, 65 (2000)). In fact, the Fourteenth Amendment to the United States

       Constitution safeguards “the traditional right of parents to establish a home and

       raise their children.” Id. Nevertheless, “parental rights are not absolute and

       must be subordinated to the child’s interests.” S.L. v. Ind. Dep’t of Child Servs.,

       997 N.E.2d 1114, 1122 (Ind. Ct. App. 2013) (internal quotation marks omitted)

       (quoting In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010)). Parental rights may be

       terminated if the “parents are unable or unwilling to meet their parental

       responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. We recognize that the

       termination of a parent’s rights is “an extreme measure and should only be

       utilized as a last resort when all other reasonable efforts to protect the integrity

       of the natural relationship between parent and child have failed.” K.E. v. Ind.

       Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015) (internal quotation marks

       omitted).


[17]   When reviewing a trial court’s termination of parental rights, our court neither

       reweighs evidence nor assesses the credibility of witnesses. In re G.Y., 904
N.E.2d at 1260. Instead, we will “consider only the evidence and reasonable

       inferences that are most favorable to the judgment.” Id. Additionally, the trial

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 9 of 21
       court issued specific findings of fact and conclusions thereon. As such, we must

       apply the two-tiered standard of review set forth in Indiana Trial Rule 52(A):

       “[f]irst, we determine whether the evidence supports the findings, and second

       we determine whether the findings support the judgment.” Id. We “shall not

       set aside the findings or judgment unless clearly erroneous, and due regard shall

       be given to the opportunity of the trial court to judge the credibility of the

       witnesses.” Ind. Trial Rule 52(A). We will find clear error only “if the findings

       do not support the trial court’s conclusions or the conclusions do not support

       the judgment.” In re G.Y., 904 N.E.2d at 1260 (quoting Bester v. Lake Cnty. Office

       of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005)).


                                             II. Termination Statute

[18]   In order to terminate a parent’s rights, DCS must prove, in relevant part, that a

       child has been removed from the home for a specific period of time, and

               (B) that one (1) of the following is true:
                  (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
                  (ii) There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
                  (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS].
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.




       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 10 of 21
       Ind. Code § 31-35-2-4(b)(2). DCS is required to prove each of these elements by

       clear and convincing evidence. In re G.Y., 904 N.E.2d at 1260. Mother

       concedes that DCS has established that the Child has been removed from her

       care for the requisite period of time and that there is a satisfactory plan in place

       for the Child’s care. Thus, Mother argues that DCS failed to prove that there is

       a reasonable probability either that the conditions that resulted in the Child’s

       removal and ongoing placement out of the home will not be remedied or that

       the continuation of the parent-child relationship poses a threat to the Child, 3

       and that termination is in the Child’s best interests.


                                           A. Remediation of Conditions

[19]   Mother contends that the trial court’s conclusion that there is a reasonable

       probability that the conditions which led to the Child’s removal and his

       continued placement out of the home will not be remedied is not supported by

       sufficient evidence. In determining whether there is a reasonable probability

       that conditions will not be remedied, we must identify what conditions led to

       the Child’s “placement and retention” outside of the home and subsequently

       determine whether there is a reasonable probability that those conditions will

       not be remedied. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1231




       3
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, such that DCS need only prove one of
       the three elements listed. See In re A.K., 924 N.E.2d 212, 220-21 (Ind. Ct. App. 2010), trans. dismissed. Here,
       DCS did not allege that the Child has been twice adjudicated a CHINS. Thus, the relevant inquiry is
       whether DCS established the existence of a reasonable probability either that the conditions resulting in the
       Child’s removal or continued placement outside the home will not be remedied or that the continuation of the
       parent-child relationship poses a threat to the Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017               Page 11 of 21
       (Ind. 2013). In making these decisions, “the trial court must judge a parent’s

       fitness as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions—balancing a parent’s recent improvements

       against habitual pattern[s] of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.” In re E.M., 4 N.E.3d
636, 643 (Ind. 2014) (citation omitted) (internal quotation marks omitted)

       (quoting Bester, 839 N.E.2d at 152; K.T.K., 989 N.E.2d at 1231). “Habitual

       conduct may include ‘criminal history, drug and alcohol abuse, history of

       neglect, failure to provide support, and lack of adequate housing and

       employment.’” K.E., 39 N.E.3d at 647. DCS “is not required to provide

       evidence ruling out all possibilities of change; rather, it need only establish that

       there is a reasonable probability that the parent’s behavior will not change.”

       A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013)

       (internal quotation marks omitted), trans. denied.


[20]   Mother argues that the trial court’s determination cannot stand because there is

       insufficient evidence to support six findings that concern whether she is likely to

       remedy conditions. Those findings provide:


               27. Mother lost all contact with the DCS in early 2016.
               ****
               31. Mother reinitiated her services with [her therapist] in May of
               2016, stating that she was struggling with using
               methamphetamine again. At that time, [the therapist]
               recommended that she re-engage in [intensive out-patient
               treatment].
               ****
               38. Mother has not completed her [intensive out-patient
       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 12 of 21
               treatment] that was recently recommended by [her therapist].
               Mother has also attended only four individual therapy sessions
               since January of 2016.
               ****
               40. Mother has failed to fully address her substance abuse issues.
               ****
               44. Mother had sporadic and inconsistent contact with the DCS.
               ****
               47. Mother and Father have made no consistent progress
               towards facilitating reunification with the [C]hild.


       (Appellant’s App. Vol. II, pp. 42-43).


[21]   According to Mother, contrary to the trial court’s finding, she maintained

       contact with DCS and service providers, and while her participation

       “decreased” in the spring of 2016, there is no evidence that “it was non-

       existent.” (Appellant’s Br. p. 20). With respect to DCS’ testimony that Mother

       did not consistently maintain contact, Mother shifts the blame to DCS because

       “regular contact [would have been] almost impossible with the turnover of case

       managers on her case.” (Appellant’s Br. p. 23). Additionally, Mother contends

       that she reinitiated therapy in January of 2016 and that it was she who

       requested intensive out-patient treatment rather than it being a recommendation

       of her therapist. Mother further insists that she “has continually addressed her

       substance abuse issues” by seeking out her own therapist and completing a

       program in California. (Appellant’s Br. p. 22). Mother acknowledges that she

       suffered a methamphetamine relapse in 2016 but claims that “she was

       addressing this relapse by seeking out her own services.” (Appellant’s Br. p.

       22). Mother points out that “[h]er most recent drug screen on October 6, 2016,

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 13 of 21
       was clean. Mother was not in denial. She was actively addressing her

       substance abuse issues.” (Appellant’s Br. pp. 22-23) (citation omitted). Finally,

       Mother notes the efforts she undertook toward reunification, including

       completing in-patient treatment, finding a job in California that she transferred

       to Indiana, that she “was clean and sober for approximately eight (8) months

       and made significant progress until her relapse in May [of] 2016,” and her

       recent efforts to individually address the relapse. (Appellant’s Br. p. 24).


[22]   We first note that, in large part, Mother’s argument appears more akin to a

       request that we reweigh the value of the evidence supporting these findings

       rather than a contention that there is no basis in the record to support such

       findings. Namely, Mother’s arguments regarding her partial compliance at

       various periods throughout the case do not negate the trial court’s findings that

       she lacked consistency and failed to follow through with her case plan.

       Moreover, “even if [Mother] is correct that the [trial] court incorrectly based its

       decision to terminate [her] parental rights on deficient or contradictory findings,

       provided there exist at least some valid findings to support the trial court’s

       conclusions, erroneous findings will not prove fatal.” A.F. v. Marion Cnty. Office

       of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.

       Here, the trial court issued fifty-two findings, of which Mother challenges only

       six as they relate to this statutory element. We find that the unchallenged

       findings sufficiently establish that there is a reasonable probability that the

       conditions resulting in the Child’s removal and her continued placement

       outside the home will not be remedied. Specifically, the trial court found that


       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 14 of 21
       the Child was removed from Mother’s custody after he tested positive for

       amphetamine and methamphetamine. Thereafter, the trial court found that

       Mother tested positive for methamphetamine throughout the duration of the

       CHINS case, with intermittent periods of sobriety. The trial court found that

       Mother failed to complete substance abuse treatment following her last relapse,

       she lacked stable employment, and she failed to complete other recommended

       services.


[23]   The trial court’s findings are fully supported by the record. Between the time

       the Child was removed and the hearing on DCS’ termination petition, two

       years and eight months elapsed. During that time, and despite the efforts of

       both Mother and DCS to combat her addiction, Mother could not maintain

       sobriety. After completing an intensive 120-day treatment program in

       California, Mother relapsed within a few months of returning to Indiana.

       Thereafter, she sought help from her therapist but failed to take advantage of

       the follow-up services that were offered. Mother’s therapist explained that

       Mother has not adequately addressed her substance abuse issues and that she

       prefers to “try and accomplish [her] goals and tasks on her own” rather than

       accept assistance from service providers. (Tr. Vol. II, p. 18). Mother waited

       until just before the termination hearing to renew her efforts for sobriety.

       Despite Mother’s negative drug screen two weeks before the termination

       hearing, her history of relapse is a strong predictor of her future habits. See

       K.T.K., 989 N.E.2d at 1234 (It is within the discretion of the trial court to




       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 15 of 21
       “disregard the efforts Mother made only shortly before termination and to

       weigh more heavily Mother’s history of conduct prior to those efforts.”).


[24]   Furthermore, Mother never obtained stable employment. She worked a few

       short-term jobs at the beginning of the case and later found a job at Panera

       Bread while in California. She was able to transfer this employment to Indiana,

       but she quit her job in April of 2016 due to lack of transportation. Mother

       stated that she lost her driver’s license prior to the Child’s removal and testified

       that she could not renew her license until she paid $1,300 in damages that

       resulted from an accident. While Mother claimed that she had stable housing

       with her mother, DCS actually raised Mother’s housing situation as a concern

       in light of the fact that the Child was living with Mother and his maternal

       grandmother at the time he ingested the methamphetamine. The Child’s

       guardian ad litem also found the housing inappropriate, noting that Mother’s

       mother “is very protective of her, and I don’t know that she is capable of

       stepping up to protect [the Child] if that would take place.” (Tr. Vol. II, p.

       126).


[25]   Although Mother has attempted to shift some of the blame for her relapse and

       her limited access to the Child to DCS, the fault for the Child’s removal and

       continued placement out of the home falls squarely on Mother’s shoulders.

       While in Mother’s care, the eleven-month-old Child somehow accessed and

       ingested methamphetamine, and, as noted by the Child’s guardian ad litem,

       Mother has demonstrated a “seeming inability to accept responsibility” for this

       incident. (Appellant’s App. Vol. II, p. 36). Fortunately, the Child did not

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 16 of 21
       suffer long-term consequences. Yet, this incident was not enough of a wake-up

       call for Mother to make permanent changes in her life for the Child’s sake.

       Accordingly, there is sufficient evidence to support the trial court’s conclusion

       that there is a reasonable probability that the conditions resulting in the Child’s

       removal and continued placement out of Mother’s care will not be remedied. 4


                                                    B. Best Interests

[26]   Mother claims that there is insufficient evidence to support the trial court’s

       conclusion that termination of her parental rights is in the Child’s best interests.

       The purpose of terminating a parent-child relationship is to protect the child,

       not to punish the parent. In re C.C., 788 N.E.2d 847, 855 (Ind. Ct. App. 2003),

       trans. denied. Thus, while “[c]lear and convincing evidence need not reveal that

       the continued custody of the parent . . . is wholly inadequate for the child’s very

       survival[,] . . . it is sufficient to show . . . that the child’s emotional and physical

       development are threatened by the respondent parent’s custody.” K.T.K., 989
N.E.2d at 1234-35 (first and fourth alterations in original) (quoting Bester, 839
N.E.2d at 148). When considering whether termination would be in a child’s

       best interests, the trial court must “look beyond the factors identified by [DCS]

       and . . . look to the totality of the evidence.” A.D.S., 987 N.E.2d at 1158. “The

       trial court need not wait until the child is irreversibly harmed such that the




       4
         Having found that there is sufficient evidence of a reasonable probability that conditions will not be
       remedied, we need not address the alternative element of Indiana Code section 31-35-2-4(b)(2)(B) regarding
       whether the continuation of the parent-child relationship poses a threat to the Child’s well-being. See In re
       A.K., 924 N.E.2d at 220-21 (discussing that Indiana Code section 31-35-2-4(b)(2)(B) is written in the
       disjunctive, such that only one of the listed factors need be established).

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017               Page 17 of 21
       child’s physical, mental and social development is permanently impaired before

       terminating the parent-child relationship.” K.T.K., 989 N.E.2d at 1235. It is

       well established that “[p]ermanency is a central consideration in determining

       the [child’s] best interests.” Id. (alterations in original) (quoting In re G.Y., 904
N.E.2d at 1265).


[27]   Mother first challenges the trial court’s finding that

               [DCS] believes that adoption is in the [C]hild’s best interests.
               The Guardian Ad Litem . . . also echoed that adoption and
               termination of parental rights is in the [C]hild’s best interests.
               The Guardian Ad Litem also filed a written report with the
               [c]ourt on October 18, 2016, which is made a part hereof by
               reference, and which expresses the same sentiment as her
               testimony.


       (Appellant’s App. Vol. II, p. 43). According to Mother, this finding is merely a

       “recitation of the testimony of [DCS] and the [guardian ad litem].” (Appellant’s

       Br. p. 24). Because “[f]indings of fact are a mechanism by which a trial court

       completes its function of weighing the evidence and judging witnesses’

       credibility,” a trial court “does not find something to be a fact by merely

       reciting that a witness testified to X, Y, or Z.’ Rather, the trier of fact must find

       that what the witness testified to is the fact.” Pitcavage v. Pitcavage, 11 N.E.3d
547, 553 (Ind. Ct. App. 2014). Thus, “where a trial court’s findings are merely

       recitations of a witness’ testimony, they cannot be construed as ‘true factual

       determinations.’” Id. Rather, unless “the trial court has adopted the witness’




       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 18 of 21
       testimony,” we will treat findings that recite testimony “as ‘mere surplusage’

       rather than harmful error.” Id.


[28]   We agree with the State that the trial court’s finding does not explicitly recite

       testimony, and “it appears that the trial court merely intended to draw attention

       to and adopt the recommendations of [the guardian ad litem] and [DCS].”

       (State’s Br. p. 26). Regardless, our court has previously found that it would

       defeat the purpose of Indiana Trial Rule 52 to discard findings that “provide the

       parties and any subsequent reviewing court with a comprehensive theory upon

       which the case was decided.” Pitcavage, 11 N.E.3d at 558. “Parties ‘have a

       legal right to know the evidentiary bases upon which the ultimate finding

       rests.’” Id. Here, the trial court’s finding serves to explain its rationale for

       reaching its ultimate conclusion; we find no error.


[29]   Regarding the sufficiency of the evidence supporting the trial court’s

       determination, Mother concedes that both DCS and the Child’s guardian ad

       litem advocated that termination of her parental rights was in the Child’s best

       interests. Mother also acknowledges that the Child “was adjusted and bonded”

       to his relative placement. (Appellant’s Br. p. 28). However, Mother argues

       that, “[w]hile [she] is appreciative of the care [the Child] received in relative

       placement, this does not mean that [the Child’s] best interests are served by

       severing his ties with his biological [M]other which in turn also severs his rights

       with his maternal grandmother.” (Appellant’s Br. p. 29). Rather, Mother

       contends that she had “a strong bond with [the Child,]” and “[w]ith [her] on the

       right track, there would be no harm in providing her with some additional time

       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 19 of 21
       to ensure she had recovered from her May relapse. She acknowledged her

       relapse[], she addressed her relapse and her most recent drug screen was clean.

       Visitation was ongoing and productive.” (Appellant’s Br. p. 29). Mother insists

       that, even though “[t]here is no guarantee that [she] will be successful[,]” the

       trial court’s termination Order should be reversed in lieu of a guardianship to

       afford Mother additional time to combat her addiction. (Appellant’s Br. p. 30).


[30]   At the time of the termination hearing, the Child had been removed from

       Mother’s care for nearly three years, during which time the Child bonded with

       his relative placement while Mother continued to abuse methamphetamine and

       disregard her case plan. Both DCS and the Child’s guardian ad litem

       recommended that termination of Mother’s parental rights was necessary for

       the Child’s best interests, and it is well established that “the recommendation by

       both the [DCS] case manager and child advocate to terminate parental rights, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests.” A.D.S., 987 N.E.2d at 1158. Given

       the substantial time that had already elapsed, the trial court was under no

       obligation to further delay permanency. There is sufficient evidence to support

       the trial court’s determination regarding the Child’s best interests.


                                             CONCLUSION
[31]   Based on the foregoing, we conclude that the trial court did not clearly err in

       terminating Mother’s parental rights as there is clear and convincing evidence

       to support the trial court’s determinations that there is a reasonable probability
       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 20 of 21
       that Mother will not remedy the conditions resulting in the Child’s removal and

       continued placement out of the home and that termination is in the best

       interests of the Child.


[32]   Affirmed.


[33]   Najam, J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 40A05-1701-JT-62 | June 27, 2017   Page 21 of 21